Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00908-CR

                                       Kit SHUM,
                                        Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR1592
                        Honorable Melisa Skinner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 2, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice